In the United States Court of Federal Claims
                                       OFFICE OF SPECIAL MASTERS
                                               No. 13-079V

*************************
BISSER A. BORISOFF and          *                                         Filed: December 1, 2015
MELANIE B. BORISOFF, Parents of *
N.B., a minor,                  *
                                *
                  Petitioners,  *                                         Entitlement; Table Injury;
                                *                                         Entitlement Conceded; Decision by
               v.               *                                         Stipulation; Damages;
                                *                                         Measles-Mumps-Rubella (“MMR”)
SECRETARY OF HEALTH AND         *                                         Vaccine; Idiopathic Thrombocytopenic
HUMAN SERVICES,                 *                                         Purpura (“ITP”).
                                *
                  Respondent.   *
                                *
*************************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioners.

Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

             DECISION FINDING ENTITLEMENT AND AWARDING DAMAGES 1

       On January 30, 2013, Bisser and Melanie Borisoff, as parents of N.B, a minor, filed a petition
seeking compensation under the National Vaccine Injury Compensation Program (the “Vaccine
Program”).2 Petitioners alleged that N.B. received a measles-mumps-rubella (“MMR”) vaccine on
February 2, 2010, and then sustained the first manifestation or onset of idiopathic thrombocytopenic
purpura (“ITP”) within the time period set forth in the Vaccine Injury Table. Petitioners further
alleged that N.B. experienced the residual effects of this injury for more than six months.




1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act of
1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
        In her Rule 4(c) report, filed on September 11, 2013 (ECF No. 22), Respondent conceded that
Petitioner’s claim was compensable under the Act. Respondent specifically stated that “the facts
described in the petition and documented in the accompanying medical records satisfy the criteria set
forth in the Table, and accompanying QAI, for demonstrating a presumptively vaccine-related
thrombocytopenic purpura.” ECF No. 22 at 5. Respondent also stated that “the medical records
establish that N[.B.]’s ITP continued for six months following his vaccination and the onset of the
injury,” and “nothing in the record suggests that N[.B.]’s ITP was due to factors unrelated to the
MMR vaccine.” Id. at 6. Therefore, the Rule 4(c) report indicated that Petitioners were entitled to an
award of damages. Id.

        In light of Respondent’s concession, and based on my own review of the record, I find that
Petitioners are entitled to compensation for an injury that set forth in the Vaccine Injury Table (see
42 C.F.R. § 100.3(b)(2)).

        On November 30, 2015, the parties filed a stipulation regarding the amount of Petitioners’
compensation. I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation (as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages
on the terms set forth therein.

       The stipulation awards:

          A lump sum of $157,192.60, which amount represents compensation for first year life care
           expenses ($7,192.60) and pain and suffering ($150,000.00), in the form of a check payable
           to Petitioners as guardian(s)/conservator(s) of the estate of N.B. for the benefit of N.B. No
           payment shall be made until Petitioners provide Respondent with documentation that they
           have been appointed as guardian(s)/conservator(s) of N.B.’s estate;  
            
          A lump sum of $6,535.99, which amount represents compensation for past reimbursable
           expenses, in the form of a check payable to Petitioners, Bisser A. Borisoff and Melanie B.
           Borrisoff; and 
              
          An amount sufficient to purchase the annuity contract described in Paragraph 10 of the
           attached stipulation, paid to the life insurance company from which the annuity will be
           purchased.  

Stipulation ¶ 8. This amounts represents compensation for all damages that would be available under
Section 15(a) of the Act.

       I approve a Vaccine Program award in the requested amounts set forth above to be made to

                                                  2
Petitioners. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                            3